 

Exhibit 10.7

 

Execution Copy

 

SPIN-OFF AGREEMENT, dated as of February 7, 2014 (this “Agreement”), KOFFEE
KORNER, INC., a Delaware corporation (the “Company” or the “Seller”) and NAZNEEN
D’SILVA (the “Buyer”).

 

INTRODUCTION

 

WHEREAS, all of the business, assets, operations, goodwill, and liabilities of
the Company are the business, assets, operations, goodwill and liabilities of a
wholly-owned subsidiary of the Company, Koffee Korner’s Inc, a Texas corporation
(“KKT”); and

 

WHEREAS, the Buyer and the Company are entering into this Agreement to effect
the assignment of the outstanding shares of KKT to the Buyer (the “Assignment”)
on the terms and subject to the conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises, warranties and
covenants set forth herein, the Parties hereto hereby agree as follows:

 

1.          Assignment.   The Company hereby assigns to Buyer 100.0% of the
outstanding capital stock of KKT. Following the Closing Date (as defined below),
the Company shall take prompt action to change its corporate name and shall
thereafter forever cease from using the name or term “Koffee Korner or Koffee
Korner’s.”

 

2.          Indemnity.   As consideration for the Assignment, Buyer hereby
agrees to indemnify and hold harmless the Company and its officers, directors,
employees, counsel, agents, and stockholders, in each case past, present, or as
they may exist at any time after the date of this Agreement, and each person, if
any, who controls, controlled, or will control any of them within the meaning of
Section 15 of the Securities Act or Section 20(a) of the Securities Exchange Act
of 1934, as amended, against any and all losses, liabilities, damages, and
expenses whatsoever (which shall include, for all purposes of this Section 2,
but not be limited to, counsel fees and any and all expenses whatsoever incurred
in investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever, and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with the business of the Company and KKT prior to the date hereof
(the “KOFF Business”).

 

3.          Closing.   The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place by the exchange of documents by the
Parties by fax or courier, on the date hereof, or such other date as the Parties
may mutually determine, which date shall be the date hereof, unless agreed to in
writing by the Parties (the “Closing Date”). At the Closing, the Company shall
deliver 100.0% of the outstanding shares of capital stock of KKT. The Company
and the Buyer understand the Buyer currently holds the stock certificate
currently representing 100% of the outstanding shares of capital stock of KKT.

 

 

 

 

4.           Further Assurances.   Buyer hereby covenants that it will, whenever
and as reasonably requested by Company and at Buyer’s sole cost and expense, do,
execute, acknowledge and deliver any and all such other and further acts, deeds,
assignments, transfers, conveyances, confirmations, powers of attorney and any
instruments of further assurance, approvals and consents as the Company may
reasonably require in order to complete, insure and perfect the transfer,
conveyance and assignment to the Buyer of all the right, title and interest of
the Company in and to the shares of capital stock of KKT hereby sold, conveyed
or assigned, or intended so to be.

 

5.           Seller Makes no Representations or Warranties. The Seller’s
interest in the shares of KKT capital stock is being acquired by the Buyers on
an AS IS WHERE IS basis and the Seller makes no representations as to such
securities or any other matter.

 

6.           Confidential Information. The Company shall use its commercially
reasonable efforts to insure that all confidential information which the Company
or any of its respective officers, directors, employees, counsel, agents,
investment bankers, or accountants (each a “Company Party”) may now possess or
may hereafter create or obtain relating to the financial condition, results of
operations, businesses, properties, assets, liabilities, or future prospects of
the KOFF Business and/or, any affiliate thereof, or any customer or supplier
thereof or of any such affiliate shall not be published, disclosed, or made
accessible by any of them to any other person or entity at any time or used by
any of them; provided, however, that the restrictions of this sentence shall not
apply (i) as may otherwise be required by law, (ii) as may be necessary or
appropriate in connection with the enforcement of this Agreement, or (iii) to
the extent the information shall have otherwise become publicly available,
through no improper action of the Company.

 

7.           Miscellaneous.

 

(a)          Since a breach of the provisions of this Agreement could not
adequately be compensated by monetary damages, any Party shall be entitled, in
addition to any other right or remedy available to him, her or it, to an
injunction restraining such breach or a threatened breach and to specific
performance of any such provision of this Agreement, and in either case no bond
or other security shall be required in connection therewith, and the parties
hereby consent to the issuance of such an injunction and to the ordering of
specific performance.

 

(b)          The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive any delivery of
the consideration described herein.

 

(c)          This Agreement sets forth the entire understanding of the parties
with respect to the subject matter hereof, supersedes all existing agreements
between them concerning such subject matter, and may be modified only by a
written instrument duly executed by each party.

 

(d)          The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto, and their respective successors and assigns
(if not a natural person) and his assigns, heirs, and personal representatives
(if a natural person).

 

 

 

 

(e)          If any provision of this Agreement is invalid, illegal, or
unenforceable, the balance of this Agreement shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances.

 

(f)          The headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 

(g)          All representations, warranties and agreements in this Agreement
shall survive the Closing Date until the expiration of the applicable statute of
limitations. This Agreement shall be binding upon the parties, their respective
successors, representatives, heirs and estate, as applicable.

 

(h)          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all Parties need not sign
the same counterpart. Facsimile execution and delivery of this Agreement is
legal, valid and binding execution and delivery for all purposes. This Agreement
shall be governed in all respects, including validity, interpretation and
effect, by the internal laws of the State of New York, without regard to the
conflicts of law principles thereof.

 

(i)          This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto. This Agreement constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes in its entirety any other agreement relating to or granting any
rights with respect to the subject matter hereof.

 

(j)          Each party acknowledges that its legal counsel participated in the
preparation of this Agreement and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Agreement to favor any party
against the other. In this Agreement, the word “include”, “includes”,
“including” and “such as” are to be construed as if they were immediately
followed by the words, without limitation.

 

(k)          In this Agreement words importing the singular number include the
plural and vice versa; words importing the masculine gender include the feminine
and neutral genders. The word “person” includes an individual, body corporate,
partnership, trustee or trust or unincorporated association, executor,
administrator or legal representative.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

 

 

 

IN WITNESS WHEREOF, the Parties have duly executed this Spin-Off Agreement as of
the date first above written.

 

  /s/ Nazneen D’Silva   Nazneen D’Silva       KOFFEE KORNER, INC.       By: /s/
Austin Kibler     Name: Austin Kibler     Title: Chief Executive Officer

 

 

 

